DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statements submitted on 12/07/2020 and 11/26/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2015/0062927 herein Hirakata), and further in view of Yu et al. (US 2012/0206556 herein Yu).
Regarding claim 1, Hirakata teaches a foldable electronic device (read as light-emitting device 100 with housings 111, 112, and 113 that can be in a folded state) (Hirakata – Figure 1A, Figure 1C, Figure 16A, Figure 16B, [0071], and [0110]-[0111]) comprising: 
a first housing (read as housing 112) (Hirakata – Figure 16A, and [0057]); 
a second housing rotatably coupled to the first housing (read as housing 111) (Hirakata – Figure 16A, and [0057]); 
at least one antenna disposed in at least one of the first housing or the second housing (read as electronic components, for example a printed circuit board on which various ICs such as an arithmetic unit and driver circuit are mounted, a wireless receiver, a wireless transmitter, a wireless power reception are incorporated, as appropriate, into housing of the device so that the device can function as an electronic device such as a portable terminal) (Hirakata – [0114]); 
a first grip sensor disposed in the first housing (read as device may include a sensor for determining whether the panel 101 located between the housings is curved or not; the sensor can be composed of, MEMS pressure sensor, a pressure sensor, or 
a second grip sensor disposed in the second housing (read as device may include a sensor for determining whether the panel 101 located between the housings is curved or not; the sensor can be composed of, MEMS pressure sensor, a pressure sensor, or the like; a flexible touch sensor may be provided so as to overlap with the panel 101; the touch sensor is provided so that a detection surface of the touch sensor is located on the display surface side of the panel 101) (Hirakata – [0068]-[0069], and [0114]); and 
at least one processor (read as electronic components, for example, a printed circuit board on which various ICs such as an arithmetic unit and a driver circuit are mounted) (Hirakata – [0114]) configured to: 
obtain a first detection value through the first grip sensor (read as a flexible touch sensor may be provided so as to overlap with the light-emitting panel 101; the touch sensor is provided so that a detection surface of the touch sensor is located on the display surface side of the light-emitting panel 101) (Hirakata – [0069]), 
obtain a second detection value through the second grip sensor (read as the touch sensor may be provided over a different substrate from the substrate 503 and the substrate 201; touch panel 999 is provided over the substrate 503; touch panel 999 is provided under substrate 201; the touch panel 999 is provided with a plurality of 
However, Hirakata fails to teach decrease the strength of a signal output from the at least one antenna based on the first detection value and the second detection value. 
In the related art, Lau teaches decrease the strength of a signal output from the at least one antenna based on the first detection value and the second detection value (read as communication environment control program may include a routine for identifying the current grip pattern on the basis of sensing signals from the grip sensor unit 170; a routine for finding a power reduction value and antenna tuning value corresponding to the current grip pattern in the control table 151 stored in the storage unit 150, a routine for decreasing the supply of power to the communication unit 110 and antenna module 200 or decreasing transmit power output of the antenna module 200 according to the found power reduction value, and a routine for tuning the antenna module 200 according to the tuning value) (Yu – [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau into the teachings of Hirakata for the purpose of providing a mobile terminal with a grip sensor unit for generating sensing signals corresponding to user grip, a control unit for identifying a grip pattern on the basis of sensing signals from the grip sensor unit, for extracting communication control information associated with the identified grip pattern, and for performing at least one of power control and antenna tuning control; and a 
Regarding claim 8 as applied to claim 1, Hirakata as modified by Yu further teaches a third housing rotatably coupled to a side surface of the first housing opposite to a side surface of the first housing, coupled to the second housing (read as housing 111, 112, and 113 wherein housing 113 is read as the third housing) (Hirakata – Figure 16A, Figure 16B, and [0057]).
Regarding claim 9 as applied to claim 8, Hirakata as modified by Yu further teaches wherein, when the first housing, the second housing, and the third housing are folded, the third housing is interposed between the first housing and the second housing (read as housing 111, 112, and 113 wherein housing 113 is read as the third housing folded or interposed between the first housing read as housing 112 and second housing read as housing 111) (Hirakata – Figure 16A, Figure 16B, and [0057]).
Regarding claim 10 as applied to claim 8, Hirakata as modified by Yu further teaches wherein, when the first housing, the second housing, and the third housing are folded, the first housing is interposed between the second housing and the third housing (read as housing 111 read as second housing, 112 read as first housing, and 113 read as third housing, Figure 3C depicts the device folded wherein the first housing 112 is in between second housing 111 and third housing 113) (Hirakata – Figure 3C, Figure 4A2, Figure 4B2, Figure 4C2, Figure 5A2, Figure 5B2).
Regarding claim 11 as applied to claim 1, Hirakata as modified by Yu further teaches wherein the first grip sensor includes a first conductor, the second grip sensor 

Regarding claim 12, Hirakata teaches a method performed in a foldable electronic device (read as light-emitting device 100 with housings 111, 112, and 113 that can be in a folded state) (Hirakata – Figure 1A, Figure 1C, Figure 16A, Figure 16B, [0071], and [0110]-[0111]), the method comprising: 
obtaining a first detection value through a first grip sensor (read as a flexible touch sensor may be provided so as to overlap with the light-emitting panel 101; the touch sensor is provided so that a detection surface of the touch sensor is located on the display surface side of the light-emitting panel 101) (Hirakata – [0069]) disposed in a first housing of the foldable electronic device (read as housing 112) (Hirakata – Figure 16A, and [0057]); 
obtaining a second detection value through a second grip sensor (read as the touch sensor may be provided over a different substrate from the substrate 503 and the substrate 201; touch panel 999 is provided over the substrate 503; touch panel 999 is provided under substrate 201; the touch panel 999 is provided with a plurality of electrodes and can operate as a capacitive touch sensor) Hirakata – [0069], and [0158]) disposed in a second housing rotatably coupled to the first housing (read as housing 111) (Hirakata – Figure 16A, and [0057]).

In the related art, Yu teaches decreasing the strength of a signal output from at least one antenna disposed in the first housing or the second housing based on the first detection value and the second detection value (read as communication environment control program may include a routine for identifying the current grip pattern on the basis of sensing signals from the grip sensor unit 170; a routine for finding a power reduction value and antenna tuning value corresponding to the current grip pattern in the control table 151 stored in the storage unit 150, a routine for decreasing the supply of power to the communication unit 110 and antenna module 200 or decreasing transmit power output of the antenna module 200 according to the found power reduction value, and a routine for tuning the antenna module 200 according to the tuning value) (Yu – [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau into the teachings of Hirakata for the purpose of providing a mobile terminal with a grip sensor unit for generating sensing signals corresponding to user grip, a control unit for identifying a grip pattern on the basis of sensing signals from the grip sensor unit, for extracting communication control information associated with the identified grip pattern, and for performing at least one of power control and antenna tuning control; and a 

Regarding claim 19, Hirakata teaches a foldable electronic device (read as light-emitting device 100 with housings 111, 112, and 113 that can be in a folded state) (Hirakata – Figure 1A, Figure 1C, Figure 16A, Figure 16B, [0071], and [0110]-[0111]) comprising:
a first housing (read as housing 112) (Hirakata – Figure 16A, and [0057]);
a second housing rotatably coupled to the first housing (read as housing 111) (Hirakata – Figure 16A, and [0057]);
a connector rotatable between the first housing and the second housing (read as electronic components may be dispersively provided for the plurality of housings to electrically connect the components in the plurality of housings to each other by a wiring sandwich between the protective layers 102 or a wiring or the like provided in the protective layer 102) (Hirakata – Figure 16A, Figure 16B, and [0114]);
at least one antenna disposed in the first housing or the second housing (read as electronic components, for example a printed circuit board on which various ICs such as an arithmetic unit and driver circuit are mounted, a wireless receiver, a wireless transmitter, a wireless power reception are incorporated, as appropriate, into housing of the device so that the device can function as an electronic device such as a portable terminal) (Hirakata – [0114]);

at least one processor (read as electronic components, for example, a printed circuit board on which various ICs such as an arithmetic unit and a driver circuit are mounted) (Hirakata – [0114]) configured to:
obtain a detection value through the grip sensor (read as a flexible touch sensor may be provided so as to overlap with the light-emitting panel 101; the touch sensor is provided so that a detection surface of the touch sensor is located on the display surface side of the light-emitting panel 101) (Hirakata – [0069]).
However, Hirakata fails to teach decrease the strength of a signal output from the at least one antenna based on the detection value.
In the related art, Yu teaches decrease the strength of a signal output from the at least one antenna based on the detection value (read as communication environment control program may include a routine for identifying the current grip pattern on the basis of sensing signals from the grip sensor unit 170; a routine for finding a power reduction value and antenna tuning value corresponding to the current grip pattern in the control table 151 stored in the storage unit 150, a routine for decreasing the supply of power to the communication unit 110 and antenna module 200 or decreasing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau into the teachings of Hirakata for the purpose of providing a mobile terminal with a grip sensor unit for generating sensing signals corresponding to user grip, a control unit for identifying a grip pattern on the basis of sensing signals from the grip sensor unit, for extracting communication control information associated with the identified grip pattern, and for performing at least one of power control and antenna tuning control; and a communication means to which power control and antenna tuning are applied under control of the control unit (Yu – Abstract).

Allowable Subject Matter
Claims 2-7, 13-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648